WRIGHT, J.
Unexplained, this vendí seems to have been issued upon a different judgment than the one proven here. It is necessary to prove a judgment, as well as an execution. No one will pretend to make title through a vendí, without a jndgment and levy. The original executions are competent evidence, and exemplified copies, under the seal of the court, are received, not because they are records, for the execution and proceedings on them form no part of the final record in the cause, as they are issued and returned, after the record is completed ; but because they are papers belonging to the clerk’s office, papers which the public is interested in preserving in a known place, stationary, in the public office. What appears on the face of the execution or return, the clerk may certify under the seal of the court, and it will be admitted. What the clerk so certifies in this ease shows prima facie that this vendí issued upon a different judgment than the one relied upon. His certificate, that this execution was, as a matter of fact, within his own knowledge, issued upon this same judgment, is not of any matter of record, or copy of any paper filed in his office. We know no law or usage, making the written statement of the clerk of any court, under the seal of the court, evidence of facts within the knowledge of the clerk. If his knowledge is to be made evidence, he should be sworn, and testify as other witnesses do. It is com*53petent to prove as a matter of fact, by competent evidence, that this 53] execution was *issued upon the judgment in question, but without sucli evidence the vendi must be rejected. The clerk’s certificate is not competent to prove that fact.
The plaintiff having no other evidence, submitted to a non suit.